Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 1 of 14
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 2 of 14
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 3 of 14
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 4 of 14
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 5 of 14
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 6 of 14
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 7 of 14
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 8 of 14
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 9 of 14
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 10 of 14
      Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 11 of 14




SERVICE LIST:

VICE PRESIDENT MICHAEL RICHARD PENCE,
in his official capacity as President of the United States Senate,
Office of the Vice President
1600 Pennsylvania Avenue, N.W.
Washington, DC 20500;

U.S HOUSE OF REPRESENTATIVES,
U.S. Capitol
First St SE, Washington, DC 20004
Washington, DC 20515;

U.S. SENATE,
U.S. Capitol
First St SE, Washington, DC 20004
Washington, DC 20515;

ELECTORAL COLLEGE,
U.S. Capitol
First St SE, Washington, DC 20004
Washington, DC 20515;

GOVERNOR TOM WOLF OF PENNSYLVANIA,
in his official capacity,
508 Main Capitol Building
Harrisburg, PA 17120;

SPEAKER BRYAN CARTER OF THE PENNSYLVANIA HOUSE OF
REPRESENTATIVES, in his official capacity,
139 Main Capitol Building
PO Box 202100
Harrisburg, PA 17120-2100;

SENATE MAJORITY LEADER JAKE CORMAN
OF THE PENNSYLVANIA SENATE,
in his official capacity,
Senate Box 203034
Harrisburg, PA 17120-3034;

GOVERNOR GRETCHEN WHITMER OF MICHIGAN,
in her official capacity,
111 S Capitol Avenue
Lansing, Michigan 48933;
    Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 12 of 14




SPEAKER LEE CHATFIELD OF THE MICHIGAN
HOUSE OF REPRESENTATIVES,
in his official capacity,
124 N Capitol Avenue
Lansing, Michigan 48933;

SENATE MAJORITY LEADER MIKE SHIRKEY
OF THE MICHIGAN SENATE,
in his official capacity,
S-102 Capitol Building
Lansing, Michigan 48933;

GOVERNOR TONY EVERS OF WISCONSIN,
in his official capacity,
P.O. Box 7863
Madison, Wisconsin 53707;

SPEAKER ROBIN VOS OF THE WISCONSIN
STATE ASSEMBLY,
in his official capacity,
960 Rock Ridge Road
Burlington, Wisconsin 53105;

SENATE MAJORITY LEADER HOWARD MARKLEIN
OF THE WISCONSIN SENATE,
in his official capacity,
PO Box 7882
Madison, Wisconsin 53707;

GOVERNOR BRIAN KEMP OF GEORGIA,
in his original capacity,
111 State Capitol
Atlanta, Georgia 30334;

SPEAKER DAVID RALSTON OF THE GEORGIA HOUSE
OF REPRESENTATIVES,
in his official capacity,
332 State Capitol
Atlanta, Georgia 30334;
      Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 13 of 14




PRESIDENT PRO TEMPORE BUTCH MILLER OF THE GEORGIA SENATE,
in his official capacity,
321 State Capitol
Atlanta, Georgia 30334;

GOVERNOR DOUG DUCEY OF ARIZONA,
in his official capacity,
1700 W. Washington Street
Phoenix, Arizona 85007;

SPEAKER RUSSELL BOWERS OF THE
ARIZONA HOUSE OF REPRESENTATIVES,
in his official capacity,
1700 West Washington
Room 223
Phoenix, Arizona 85007; and

SENATE MAJORITY LEADER RICK GRAY
OF THE ARIZONA SENATE,
in his official capacity,
1700 West Washington
Room 301
Phoenix, Arizona 85007

Civil Process Clerk
United States Attorney’s Office
555 Fourth Street, N.W.
Washington, D.C. 20530

Attorney General William Barr
Attorney General of United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington DC 20530-0001
Case 1:20-cv-03791-JEB Document 22-10 Filed 02/05/21 Page 14 of 14
